Title: To Benjamin Franklin from Baron von Grimm, 28 February 1785
From: Grimm, Friedrich Melchior, Baron von
To: Franklin, Benjamin


				
					à Paris, ce 28 Février 1785.
				
				Le Bon. de Grimm, Ministre Plénipe. de Saxe Gotha, prend la liberté de recommander aux bontés de Monsieur Franklin les porteurs de ce billet, M. Landolt de Zurich et Son Mentor, M. le Chanoine Neckerman de Coblence. Ces deux voyageurs ne peuvent Se résoudre à quiter la France, Sans avoir rendu leurs

hommages à Monsieur Franklin. Le Bon. de Grimm Supplie Monsieur Franklin d’agréer les Siens, et de lui pardoner l’importunité qu’il lui cause, en faveur du juste motif de ces voyageurs.
			 
				Notation: Bn de Grimm 28 Feb 1785
			